Citation Nr: 1603849	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability.

3.  Entitlement to a rating in excess of 30 percent for migraines.

4.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the application to reopen the previously denied claim for service connection for bilateral hearing loss.  Additionally, in January 2015 rating decision, the RO denied the Veteran's claims for increased ratings for a psychiatric disability and migraines, and TDIU.

The Veteran testified before a Veterans Law Judge in March 2011, and a transcript of that hearing is of record.  However, that individual is no longer employed by the Board.  The Veteran was notified of this fact and offered the opportunity for a new hearing.  In May 2013, the Veteran responded that he did not desire a new hearing. 

In January 2012, the Board reopened the previously denied claim for service connection for bilateral hearing loss and remanded the merits of the claim for further development.  In June 2013 and January 2015, the Board remanded these matters for further development.

The issues of entitlement to increased rating for a psychiatric disability, migraines, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Bilateral hearing loss was not manifested in service or within the first post service year, and the only medical opinions to address the etiology of right ear hearing loss weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service medical records shows that a July 1974 entrance examination noted that the Veteran had multi frequency hearing loss.  Audiometric evaluation was noted as below:


HERTZ

1000
2000
3000
4000
RIGHT
5
5
5
30
LEFT
20
20
10
25

A January 1978 VA audiological examination report noted that the Veteran had bilaterally normal hearing for both speech and pure tone thresholds to include high frequencies.  The examiner noted that the Veteran did not apparently have any hearing problems, although he did report earaches of the right ear.  Examination of the Veteran's ears showed no discharge and no gross hearing defect was noted in ordinary conversation.  

A March 1987 statement from the Veteran's brother reported that he noticed the Veteran complained of hearing loss.  

A May 1987 VA audiological examination report shows that the Veteran was diagnosed with normal hearing.  The examiner noted that the Veteran had cerumen present in left ear and that the Veteran made exaggerated attempts to hear.  The examiner also reported that the Veteran's listening behavior was not consistent with audiometric testing.  Speech recognition scores were noted at 96 percent bilaterally.  

A September 1998 VA audiological evaluation showed normal hearing levels and pure tone thresholds below VA's definition of impaired hearing.  Speech recognition scores were noted as 92 percent for the right ear and 96 percent for the left ear.  

A June 2003 VA treatment note shows that an audiologist had evaluated the Veteran previously in 1998.  The audiologist noted that in 1998 the Veteran had normal hearing.  During the current evaluation, the audiologist reported that the Veteran acted mute in the waiting room with exaggerated attempts to lip-read or not respond at all.  The audiologist noted a June 2003 VA nursing note where no communications difficulties were reported by the Veteran or staff.  The Veteran reported that he was kicked in the head in the army and that this may have caused his hearing difficulties although the Veteran had normal hearing in 1998. 

Audiological examination resulted in speech reception thresholds that were noted as Suprathreshold.  The Veteran was reinstructed regarding the procedure and then half word responses were noted bilaterally consistent with nonorganic component.  Pure tone testing was attempted several times with repeated instructions and the Veteran reported that "he heard nothing" bilateral at air threshold levels at 30 db HL Suprathreshold SRTs at 500GHz-2KHz au.  Speech recognition testing using recorded W22s at 40 d BSL SRTs revealed an initial 0 percent score.  The Veteran reported he heard nothing and was advised that these words were much louder than the level he repeated as soft word as well as louder than the presentation level that the talk the audiologist was conversing with him with.  The test was repeated and revealed a 88 percent score bilaterally at normal conversation levels.  

The Veteran was advised of inconsistences through the test and asked to offer reasons why reliable results were not obtained and he could not volunteer reasons.  

A February 2012 VA audiological examination report shows that the Veteran was diagnosed with bilateral sensorineural hearing loss.  

A February 2015 VA examination report shows that after a review of the Veteran's claims file to include past audiological examinations, the examiner opined that it was not at least as likely as not that the Veteran's current hearing loss was caused by or was the result of any incident or treatment for being kicked in the head.  The examiner noted that the Veteran's service medical records showed reports of pain in the left hear, however those notes also show that there was a presence of impacted cerumen and/or an outer ear infection, which likely caused the ear pain.  The examiner also noted that audiometrics from 1978 to 2003 showed essentially normal hearing bilaterally and that if hearing loss was a result of being kicked in the head, it would have been present starting in at least 1978.  The examiner noted that audiometrics in 1978 showed bilaterally normal hearing.

The examiner also reported that it was not at least as likely as not that the Veteran's hearing loss was caused by or the result of in-service incidents of earaches, ear infections, and/or cerumen impaction.  The examiner noted that audiometerics from 1978 to 2003 showed essentially normal hearing bilaterally, therefore, any infections noted to be present in service did not cause a permanent hearing loss, as earaches were a temporary condition.  The examiner also reported that the presence of cerumen and otitis externa were not permanent conditions, therefore if either of these conditions caused a hearing loss in service, although no hearing loss complaints were shown in the service medical records, it would have been temporary and returning to normal after conditions were resolved.  

Additionally, the examiner noted that hearing loss present at the February 2012 exam was a high frequency sensorineural hearing loss; any hearing loss related to cerumen impaction or ear infections would not cause a permanent sensorineural hearing loss, but rather a temporary low frequency conductive hearing loss.  The examiner also referenced medical literature that showed there was no evidence that hearing loss was an associated symptom of migraine headaches and therefore it was not at least as likely as not that the hearing loss was a result of or aggravated by the service connected migraines.  

After reviewing all the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  Initially, the Board finds that presumptive service connection is not warranted as there is no evidence to show that the Veteran was diagnosed or had onset of bilateral hearing loss within the first year after separation from service.  The Board finds it signification that VA treatment reports in January 1978 shows that he had a normal audiological exam and while he did report ear aches, he specifically reported no issues with his hearing.  

The Board notes that while the Veteran was noted to have multi-frequency hearing loss on his entrance examination, the July 1974 in-service audiological reports does not shows that the auditory threshold in either ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz , are 40 decibels or greater or that the auditory thresholds for at least three of those frequencies were 26 or greater.  Based on the above findings, none of the objective evidence of record shows that the Veteran had a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385 (2015) during service.  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted).  Therefore, the Veteran's hearing loss does noted during service did not constitute a disability for VA purposes.  

Most importantly, the Board notes that post-service audiometric testing conducted in January 1978 showed normal bilateral hearing in addition to the Veteran not reporting hearing loss symptoms.  

The Board also finds that length of time between the Veteran's separation from service and the first diagnosis of hearing loss weights against the Veteran's claim.  Here, the Board notes that the Veteran separated from service in 1976 and first showed indications of right ear hearing loss for VA purposes in 1998 and bilateral hearing loss in February 2012 which is more than 20 years after separation from service.  Maxson v. Gober, 230 F.3d 133  (Fed. Cir. 2000).

The Board also notes that the only medical opinion to address the medical relationship, if any, between the Veteran's bilateral hearing loss and active service weighs against the claim.  The February 2015 VA examiner's opinion considered all of the evidence of record to include the Veteran's assertion that his hearing loss was caused by being kicked in the head in service and alternatively his service connected migraine headaches, and opined that the Veteran's bilateral hearing loss was not related to service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based on a review of the Veteran's documented medical history, assertions, physical examination, and citations to medical literature.  The opinion provided a clear rationale based on an accurate discussion of the evidence of record, to include consideration of in-service and post-service noise exposure, as well as the Veteran's etiological opinions.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Additionally, neither the Veteran nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim are his and his brothers lay statements.  The Veteran and his brother can testify to that which he competent to observe, such as the Veteran's symptoms denoting loss of hearing, but he is not competent to provide a medical diagnosis of hearing loss or to relate any symptoms of hearing loss to noise exposure in service, in service head trauma, or service connected migraines.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  However, even if those statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete medical evidence of numerous audiological examinations that showed he his hearing was within normal limits until at least 1998.  Further, while the Veteran attributes bilateral hearing loss to service, it does not necessarily follow that there is a relationship between current bilateral hearing loss and service.  The Board finds that the contemporaneous in service evidence of record, to include audiological testing considered with the post service evidence of record, is of more probative and persuasive value than the Veteran's assertions.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board finds that the preponderance of the evidence weighs against a finding that bilateral hearing loss is related to active service.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2007 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal, most recently in March 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With regard to the claims of increased ratings for a psychiatric disability and migraines headaches, and entitlement to TDIU.  The Veteran submitted a notice of disagreement in June 2015 that disagreed with a January 2015 rating decision.  The Veteran's June 2015 correspondence is timely notice of disagreement with that rating decision.  However, it does not appear that the RO has issued a statement of the case addressing those issues.  Therefore, the appropriate Board action is to remand those issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to increased ratings for a psychiatric disability and migraines, and entitlement to a TDIU.  The Veteran and representative should be advised of the need to file a timely substantive appeal if the Veteran desires to complete an appeal as to those issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


